Citation Nr: 1012783	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  05-15 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  What evaluation is warranted for degenerative joint 
disease of the right hip, from May 26, 2003 to July 26, 
2007?

2.  What evaluation is warranted for degenerative joint 
disease of the right hip since July 27, 2007?

3.  What evaluation is warranted for right leg parasthesias 
due to right lateral femoral cutaneous and sensory 
neuropathy since May 26, 2003?


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to April 
1974, from November 1975 to May 1978, and from March to May 
2003.  The Veteran also had service with the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina which, in part, granted entitlement 
to service connection for degenerative joint disease of the 
right hip, and assigned a 10 percent evaluation; and, 
granted entitlement to service connection for neuropathy, 
and assigned a noncompensable evaluation.  The effective 
date assigned for both awards was May 26, 2003.

The Veteran appealed these initial decisions.  In a rating 
action dated in September 2005, the noncompensable 
evaluation for right leg parasthesias was increased to 10 
percent, effective May 26, 2003.  In a November 2007 rating 
action, the evaluation for degenerative joint disease of the 
right hip was increased to 20 percent, effective July 27, 
2007.

In July 2005, the Veteran testified before a Decision Review 
Officer at the Columbia RO.  A copy of the transcript has 
been associated with the claims file.


FINDINGS OF FACT

1.  From May 26, 2003 to July 26, 2007, the Veteran's 
degenerative joint disease of the right hip was not 
productive of flexion of the thigh limited to 30 degrees.

2.  Since July 27, 2007, the Veteran's degenerative joint 
disease of the right hip has not been productive of flexion 
of the thigh limited to 20 degrees.

3.  For the entire rating period on appeal, the Veteran has 
been evaluated at the highest available schedular rating for 
right leg parasthesias due to right lateral femoral 
cutaneous and sensory neuropathy.


CONCLUSIONS OF LAW

1.  From May 26, 2003 to July 26, 2007, the criteria for a 
schedular rating in excess of 10 percent for degenerative 
joint disease of the right hip were not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp 2009); 38 C.F.R. § 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5010, 5252 (2009).

2.  Since July 27, 2007, the criteria for a schedular rating 
in excess of 20 percent for degenerative joint disease of 
the right hip have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. § 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5010, 5252.

3.  The criteria for a schedular rating in excess of 10 
percent for right leg parasthesias due to right lateral 
femoral cutaneous and sensory neuropathy have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8529 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Board begins by noting that as service connection, an 
initial rating, and an effective date have been assigned for 
each claim, the notice requirements of          38 U.S.C.A. 
§ 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).

VA has fulfilled its duty to assist the claimant in 
obtaining identified and available evidence needed to 
substantiate the claims, and as warranted by law, providing 
an opportunity for a VA examination.  The claimant was 
provided the opportunity to present pertinent evidence.  

The claimant has been afforded a meaningful opportunity to 
participate in the adjudication of the claims.  In sum, 
there is no evidence of any VA error in assisting the 
appellant that reasonably affects the fairness of this 
adjudication.  Indeed, the appellant has not suggested that 
such an error, prejudicial or otherwise, exists.  Hence, the 
case is ready for adjudication.

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, and VA medical records.  Although this 
Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claim 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000). 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Multiple (staged) ratings may be assigned for 
different periods of time during the pendency of the 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged 
ratings are appropriate in any increased-rating claim in 
which distinct time periods with different ratable symptoms 
can be identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007).  The analysis in this decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if an 
application is received within one year from that date.  38 
U.S.C.A. § 5110(b)(2).

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in 38 C.F.R. § 3.321 an extra-schedular evaluation 
commensurate with the average earning capacity impairment 
due exclusively to the service-connected disability or 
disabilities.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that disability are 
inadequate.  Therefore, initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  

In the second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When an analysis of the first 
two steps reveals that the rating schedule is inadequate to 
evaluate a claimant's disability picture and that picture 
has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for completion of the third step-a 
determination of whether, to accord justice, the claimant's 
disability picture requires the assignment of an 
extraschedular rating.  Thun v. Shinseki, 573 F.3d 1366 
(Fed. Cir. 2009).

Degenerative joint disease of the right hip

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of 
part or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Rating 
factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved.  When however, the limitation of motion of 
the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to 
be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Degenerative joint disease of the right hip is assigned a 10 
percent evaluation when flexion of the thigh is limited to 
45 degrees.  A 20 percent rating is warranted for thigh 
flexion is limited to 30 degrees, and a 30 percent rating is 
assigned for thigh flexion limited to 20 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5252.

The normal range of motion of the hip is from zero degrees 
of flexion to 125 degrees of flexion, and from zero degrees 
of abduction to 45 degrees of abduction.  38 C.F.R. § 4.71, 
Plate II (2009).

At an outpatient appointment in June 2003, the Veteran 
complained of right hip pain and numbness since April 2003.  
Standing and walking increased the pain.  Physical 
examination revealed the right hip to be mildly tender to 
palpation.  The Veteran had normal range of motion of the 
hip.

In April 2004, the Veteran was afforded a VA examination.  
He reported a burning pain and numbness in his right leg.  
Physical examination showed that tandem walking was 
impaired.  Romberg was present, and the Veteran's gait was 
abnormal.  Palpation and inspection of the right hip were 
normal.  There were no deformities.  Muscles around the hip 
joint were normal.  Range of motion was from zero to 120 
degrees of flexion, with pain beginning at 97 degrees.  
After repetitive use, fatigue and lack of endurance were 
found.  The examiner predicted that after repetitive use, 
there would be a 25 percent loss of range of motion.  The 
Veteran was diagnosed with mild degenerative joint disease 
of the right hip.  The Veteran denied missing work due to 
his hip disorder, although he experienced pain during his 
job as a postal worker.

At a July 2007 VA examination, the Veteran denied 
incapacitating episodes of arthritis.  He reported giving 
way, instability, pain, stiffness, and weakness of the right 
side.  He denied deformity, dislocation and subluxation.  
The appellant stated that locking episodes occurred daily or 
more often, and flare-ups were moderate and occurred weekly.  
The Veteran estimated a 50 to 75 percent limitation on 
repetitive work at his job.  Physical examination revealed 
flexion from zero to 92 degrees, with pain beginning at 86 
degrees.  On repetitive use, flexion decreased to 90 
degrees.  The Veteran was diagnosed with right hip 
arthritis.  Significant effects on occupational activities 
were reported due to decreased mobility and pain, and mild 
to moderate effects on daily activities were noted.  The 
appellant reported missing two weeks of work per year 
because of his hip and general medical appointments.

After this examination, the Veteran's evaluation was 
increased to 20 percent disabling, effective on the date of 
the July 2007 VA examination, due to additional functional 
loss and increased fatigue upon repetitive use.

After considering all the evidence of record the Board finds 
that the Veteran has not met the criteria for a higher 
rating for either rating period.  Prior to July 27, 2007, 
the Veteran had a slight limitation of flexion.  Even after 
repetitive use, the Veteran's loss of motion did not meet 
the criteria for a compensable rating under Diagnostic Code 
5252.  The Veteran was properly afforded a 10 percent 
evaluation based on x-ray evidence of arthritis.  

After July 27, 2007, the Veteran's right hip degenerative 
joint disease had clearly worsened, but the Board finds that 
he is properly rated at 20 percent disabling.  At the July 
2007 VA examination, the Veteran's hip still did not show a 
limitation of motion warranting a compensable rating under 
Diagnostic Code 5252, but he was afforded a 20 percent 
rating based on his additional functional loss and increased 
weakness and fatigue.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The Board finds that this is an appropriate rating 
for the Veteran's disability, and his symptoms do not 
warrant a higher evaluation under Diagnostic Code 5252 as 
his thigh flexion has not been limited to 20 degrees.  

The Veteran is also not entitled to a higher disability 
rating based on DeLuca.  While the Veteran did show pain, 
weakness, and fatigue on repetitive motion, the loss of 
range of motion was not so significant that a higher rating 
is in order.  Indeed, the Veteran's current evaluation of 20 
percent is already based on the consideration of his 
additional limitations due to fatigue and functional loss.

Thus, the Veteran's claim of entitlement to an increased 
initial rating for degenerative joint disease of the right 
hip is denied since May 26, 2003.

Right leg parasthesias

The Veteran has been diagnosed with peripheral neuritis.  
Indeed, a July 2007 VA examination diagnosed paralysis of 
the right lateral cutaneous nerve thigh associated with 
right lateral femoral cutaneous neuropathy.  The examiner 
found that paralysis and muscle atrophy were absent, but 
neuritis was present.  Peripheral neuritis, characterized by 
loss of reflexes, muscle atrophy, sensory disturbances, and 
constant pain?at times excruciating, is rated on the same 
scale provided for the injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  38 C.F.R. § 
4.123 (2009).

Diseases of the peripheral nerves are rated under 38 C.F.R. 
§ 4.124a.  Diagnostic Code 8529, covering the external 
cutaneous nerve of the thigh, warrants a 10 percent rating 
for severe to complete paralysis of the external cutaneous 
nerve of the thigh.  This is the highest evaluation under 
the Diagnostic Code for this disability.  The Veteran has 
not been diagnosed with any other related disability that 
would allow him to be rated under a separate Diagnostic 
Code.  Thus, entitlement to an increased schedular rating 
for right leg parasthesias due to right lateral femoral 
cutaneous neuropathy/sensory neuropathy is denied.

Extraschedular consideration

The Veteran's disability picture is not so unusual or 
exceptional in nature as to warrant referral of his case to 
the Director or Under Secretary for review for consideration 
of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  
The rating criteria for degenerative joint disease of the 
right hip and right leg parasthesias due to right lateral 
femoral cutaneous and sensory neuropathy reasonably describe 
the Veteran's disability level and symptomatology.  Since 
July 27, 2007, the appellant has been afforded a 20 percent 
rating for right hip degenerative joint disease based on 
additional limitations shown from that date.  His 10 percent 
rating for neuropathy under Diagnostic Code 8529 adequately 
contemplates the Veteran's symptoms of constant pain 
(including excruciating pain), loss of reflexes, and sensory 
disturbances.  38 C.F.R. § 4.123.  The Veteran has not 
demonstrated any muscle atrophy.  Thus, the Veteran's 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is adequate.  Hence, 
referral for extraschedular evaluations is not in order.  
Thun, 573 F.3d 1366.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the Veteran's claims.  In reaching this decision the Board 
considered the doctrine of reasonable doubt, but the 
preponderance of the evidence is against the claims, and the 
doctrine is therefore not applicable.  38 U.S.C.A. § 5107.


ORDER

An evaluation in excess of 10 percent for degenerative joint 
disease of the right hip, from May 26, 2003 to July 26, 
2007, is denied.

An evaluation in excess of 20 percent for degenerative joint 
disease of the right hip, since July 27, 2007, is denied.

An evaluation in excess of 10 percent for right leg 
parasthesias due to right lateral femoral cutaneous 
neuropathy/sensory neuropathy since May 26, 2003, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


